Title: Thomas Jefferson to Craven Peyton, 27 November 1818
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Monticello
Nov. 27. 18.
          
          I am very sensible of the kind indulgence expressed in your letter of yesterday which lays me under an obligation the more to prevent your suffering by it if in my power, & will still if possible raise the money by a sale of property. my grandson had mentioned to me that a woman of mine who has 5. children and no husband had expressed a wish to be sold. I had a meeting with him yesterday, and authorised him to sell them if he could get what he thought a reasonable value for them. he estimated the 6. at £1000. the woman is a fine handy sensible one, a worker in the crop, 35. years old, with a child of 3. months old (a boy) 2. daughters of 4. and 6. years old, and 2. sons of 11. and 13. the last works well at the plough already. I wish indeed you could take them yourself. if you can accomplish your late purchase without this money, the thing would be easy because half the price would be in your own hands, and the rest might await your convenience in the spring, or longer paying interest. only say the word and they are yours. affectionately your
          
            friend & servt
            Th: Jefferson
          
        